Exhibit 99.1 The Evolution of Therapeutic Filtration to Improve Hepatitis-C Virus (HCV) Treatment Outcomes Therapeutic filtration of HCV from the entirecirculatory system with a medical device has been clinically demonstrated to improve treatment outcomes when administered at the outset of standard of care (SOC) drug therapy. This summary overview, which includes an introduction to the Aethlon Hemopurifier®, is for informational purposes only. Forward Looking Statements for Informational Purposes Only About HCV Infection SOC Drug Therapy Outcomes About Therapeutic Filtration + SOC Drug Therapy The Goal of Therapeutic Filtration + SOC Drug Therapy Advantages of Therapeutic Filtration as an Adjunct to SOC Two Therapeutic filtration strategies have been tested in HCV infected patients VRAD - Virus Removal and Eradication by Doubld Filtration Plasmapheresis (DFPP) SVR rates in patients treated with interferon-ribavirin SOC VRAD therapy VRAD Treatment Outcomes The Hemopurifier the first medical device to selectively remove HCV and related immunosuppressive proteins from circulation The Hemopurifier vs VRAD The Hemopurifier vs. Asahi V-RAD The Hemopurifier also has the advantage of being delivered through the established global infrastructure of dialysis stations. Additional Infrastructure to Deliver Hemopurifier Theraphy includes CRRT machines portable pump configurations A Study of the Hemopurifier + SOC Drug Theraphy is Now Underway The Hemopurifier - Other selected quick facts Company Contacts Aethlon Medical, Inc.
